     Case 1:20-cv-00121-NONE-JLT Document 18 Filed 07/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TAMECUS REED,                                   No. 1:20-cv-00121-NONE-JLT (PC)
12                       Plaintiff,
13                                                    ORDER ADOPTING FINDINGS AND
              v.
                                                      RECOMMENDATIONS
14    M. MIGUEL, et al.,
                                                      (Doc. No. 13)
15                       Defendants.
16

17          Plaintiff Tamecus Reed is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 8, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint states cognizable retaliation claims against Defendants Miguel and Sasin,

22   but that its remaining claims were not cognizable. (Doc. No. 10.) The magistrate judge,

23   therefore, directed plaintiff to file a first amended complaint curing the deficiencies in his

24   pleading or notify the court of his desire to proceed only on the claims found cognizable. (Id. at

25   7.) Pursuant to the screening order, plaintiff filed a notice that he wishes to proceed only on the

26   claims found cognizable and to “dismiss [his] due process claim and dismiss Beltran and Cotter
27   as defendants.” (Doc. No. 11.)

28   ///
     Case 1:20-cv-00121-NONE-JLT Document 18 Filed 07/13/20 Page 2 of 2


 1          Accordingly, on June 8, 2020, the magistrate judge filed findings and recommendations,

 2   recommending that plaintiff’s due process and Defendants Beltran and Cotter be dismissed.

 3   (Doc. No. 13.) The findings and recommendations were served on plaintiff and provided him

 4   fourteen (14) days to file objections thereto. (Id. at 2.) Plaintiff has not filed objections and the

 5   time do so has passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 8   recommendations to be supported by the record and proper analysis.

 9          Accordingly,
10            1.    The findings and recommendations issued on June 8, 2020 (Doc. No. 13) are

11                  adopted in full;

12            2.    Defendants Beltran and Cotter are dismissed;

13            3.    Plaintiff’s due process claim (Claim II of the complaint) is dismissed; and,

14            4.    This case is referred back to the assigned magistrate judge for further proceedings.

15
     IT IS SO ORDERED.
16

17      Dated:     July 11, 2020
                                                         UNITED STATES DISTRICT JUDGE
18

19
20

21

22

23

24

25

26
27

28

                                                         2
